Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-93 are pending. 

The following informality is noted.  Claims 83-85 recite “the method of claim 74”.  However, the preamble of claim 74 recites “The ADC of claim 73”.  The examiner has interpreted that claims 83-85 should be depend from claim 82.  Appropriate correction is required. 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claim(s) 1-43, 73-77 and 93, drawn to a particular antibody drug conjugate (ADC) comprising a particular drug linked to a particular antibody by way of a linker, wherein the drug is a Bcl-xL inhibitor of structural formula (IIa), linked to an antibody, classified in CPC A61K47/50.

II. Claim(s) 44-72 and 92, drawn to a particular synthon of structural formula D-L-Rx, or a pharmaceutically acceptable salt thereof, wherein D is a Bcl-xL inhibitor of structural formula (IIa), L is a linker and R is a moiety with a functional group capable of covalently linking the synthon to an antibody, classified in CPC A61K47/50.

III. Claim(s) 78, drawn to a method making a particular ADC, comprising contacting a synthon of structural formula D-L-Rx, wherein D is a Bcl-xL inhibitor of structural formula (IIa), .

IV.  Claims 79 and 80, drawn to a method of inhibiting Bcl-xL activity and a method of inducing apoptosis in a cell that expresses Bcl-xL comprising contacting the cell with a particular ADC that is capable of binding the cell, under conditions in which the ADC binds the cell, classified in CPC A61K47/50.

V.  Claim 81, drawn to a method of treating a particular disease other than cancer involving dysregulated intrinsic apoptosis, comprising administering to a subject a particular antibody drug conjugate (ADC) effective to provide therapeutic benefit, wherein the antibody of the ADC binds a particular cell surface receptor on a cell whose intrinsic apoptosis is dysregulated, classified in CPC A61K47/50.

VI. Claims 82-91, drawn to a method of treating cancer comprising administering to a subject having cancer a particular antibody drug conjugate (ADC) that binds to a particular cell surface receptor or a tumor associated antigen expressed on the surface of the calls, in an amount  effective to provide therapeutic benefit, classified in CPC A61K47/50.

The inventions are independent or distinct, each from the other because:
Inventions of Groups I-II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the antibody drug conjugate (ADC) and synthon have different structures and binding specificity.  Therefore, they are patentably distinct.

Inventions of Group III-VI are not related processes.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the methods as claimed have different method steps and endpoints.  Therefore, they are patentably distinct.

Inventions I and IV-VI are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used to treat different diseases such as cancer or rheumatoid arthritis as claimed.  Therefore, they are patentably distinct.


Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Election of Species
If Group I is elected, applicant is further required to elect a particular antibody drug conjugate of formula IIa by providing a structure and identifying all variables identifiable in claims 1, 15-32, a particular liker sequence having the structural formula (Iva), (IVb), or (IVc) identifiable in claim 5, a particular peptide identifiable in claim 6, a particular lysosomal enzyme identifiable in claims 4 and 7, a particular linker having the structure of formula (Va), (Vb), (Vc) or (Vd) identifiable in claim 8, a particular antigen to which the antibody binds identifiable in claims 11, 12, 13, 37, 38 and 40.   Antibody drug conjugate that binds to different targets, e.g., EGFR, EpCAM, NCAM1 have different structure, e.g., heavy and light chain variable region and binding to different target.  The species are not obvious variants 

If Group II is elected, applicant is required to elect (A) a particular synthon having a particular structure by providing a structure and identifying all variables identifiable in claims 44, 52-72, (B) a particular linker segment having a particular structural formula (Iva), (IVb) or (IVc) identifiable in claim 47, (C) a particular peptide identifiable in claim 48, (D) a particular lysosomal enzyme identifiable in claim 46, and 49, (E) a particular linker of formula (Va), (Vb) or (Vc) identifiable in claim 50.  The species are independent or distinct because they have different structures and/or functions. In addition, these species are not obvious variants of each other based on the current record.

If Group III is elected, applicant is required to elect (A) a particular synthon by providing a structure and identifying all variables covalently linked to (B) a particular antibody.

If Group IV, V or VI or is elected, applicant is required to elect (A) a particular antibody drug conjugate (ADC) by providing a structure of formula (IIa) and identifying all variables and (B) a particular antigen to which the antibody binds for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, claims 1, 41, 44, 73, 75, 78, 79, 80, 81, 82 and 89 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  
The species of antibody drug conjugate (ADC) for treating different diseases have different structure, e.g., different amino acid sequences and binding specificity.  The methods have different method steps and endpoints.  The methods of treating different diseases affect different patient population.  The species require a different field of search (e.g., searching different classes/subclasses or 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.



The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644